Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  Claims 6-9, 11-16 and 18-20 are allowed. The following is the examiner’s statement for allowance. 
Regarding claim 6, the prior art does not disclose or suggest the following:
“…adjust the amount of current and the voltage level associated with charging the battery to a second current value and a second voltage value, respectively, based at least in part on the calculated reception efficiency; and
transmit a request associated with changing the amount of transmission power to the wireless charging device based at least in part on the calculated reception efficiency, wherein the information associated with the amount of transmission power corresponds to the DC power before being converted into the AC power by the wireless charging device.” in combination with the remaining limitations of independent claim 1. Dependent claims 7-9 and 11-13 are also allowed.
Regarding claim 14, the prior art does not disclose or suggest the following:
“…the amount of current and the voltage level associated with charging the battery of the electronic device; and
adjusting the amount of current and the voltage level associated with charging the battery to a second current value and a second voltage value, respectively, based at least in part on the calculated reception efficiency; and
transmitting a request associated with changing the amount of transmission power to the wireless charging device based at least in part on the calculated reception efficiency, wherein the information associated with the amount of transmission power corresponds to the DC power before being converted into the AC power by the wireless charging device.” in combination with the remaining limitations of independent claim 14. Dependent claims 15-16 and 18-20 are also allowed.

The examiner found KIM et al. (US 2014/0070625 A1, hereinafter KIM) and IL et al. (US 2017/0279310 A1, hereinafter IL).
KIM discloses a wireless charging system wherein the wireless power receiver may calculate the power transmission efficiency based on the measured current, the measured voltage, and the amount of power transmitted to the wireless power receiver, and may transmit the power transmission efficiency to the wireless power transmitter. IL discloses a wireless power transmission system includes a power feeding device and a power receiving device, wherein the power feeding device includes: a power feeding coil which receives an electric power to generate an AC magnetic field; an inverter for supplying an alternating-current power under a predetermined driving frequency to the power feeding coil. However, neither reference nor their combination disclose the above missing limitations and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AHMED H OMAR/            Examiner, Art Unit 2859   

/EDWARD TSO/            Primary Examiner, Art Unit 2859